                                                                                                 Entered on Docket
                                                                                                 May 28, 2019
                                                                                                 EDWARD J. EMMONS, CLERK
                                                                                                 U.S. BANKRUPTCY COURT
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA




                                             1
                                                                                              The following constitutes the order of the Court.
                                             2                                                Signed: May 28, 2019

                                             3
                                                                                              _________________________________________________
                                             4                                                M. Elaine Hammond
                                                                                              U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                             8                            UNITED STATES BANKRUPTCY COURT
                                             9                            NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                            10                                                    )   Case No. 14-54232 MEH
  for the Northern District of California




                                                   In re                                          )
                                            11                                                    )   Chapter 11
                                                   Pacific Thomas Corporation,                    )
                                            12                                                    )
                                                                                                  )
                                            13                                                    )
                                                                                                  )
                                            14                                                    )
                                                                                Debtor.           )
                                            15                                                    )
                                                                                                  )   Adv. No. 14-05114
                                            16                                                    )
                                                   Kyle Everett, Chapter 11 Trustee,              )
                                            17                                                    )
                                                                               Plaintiff.         )
                                            18                                                    )
                                                   v.                                             )
                                            19                                                    )   Trial Held
                                                   Randall Whitney, et. al.,                      )   Date:      March 14, 2019
                                            20                                                    )   Time:      10:00 a.m.
                                                                               Defendants.        )   Ctrm:      Courtroom 3020, 280 South
                                            21                                                    )              First Street, San Jose, CA.
                                                                                                  )
                                            22
                                            23               MEMORANDUM DECISION REGARDING TURNOVER AWARD
                                            24             On March 27, 2018, the Ninth Circuit issued a memorandum vacating this court’s
                                            25     judgment and remanding for further findings (Dkt. #234). Following entry of the Order
                                            26     Vacating Judgment (Dkt. #235) this court conducted a bifurcated trial on whether the parties’
                                            27
                                            28



                                                 Case: 14-05114      Doc# 327       Filed: 05/28/19   Entered: 05/28/19 11:06:33       Page 1 of
                                                                                                 19
                                             1     lease agreements are void under principles of California law and the appropriate judgment
                                             2     amount. As set forth in the Supplement to Decision After Trial Following Remand (Dkt.
                                             3     #264), this court found that the 2005 lease agreement between Pacific Trading Ventures
                                             4     (“PTV”) and Pacific Thomas Corporation (“Debtor”) was invalid. In its remand, the Ninth
                                             5     Circuit instructed the court to determine whether the parties’ various lease agreements (the
                                             6     2005 lease, the 2008 lease, the 2010 extension, and the 2012 amendment) were void under
                                             7     principles of California law. Following determination of this issue, the court was required to
                                             8     calculate the extent to which PTV’s right to reimbursement under the management agreement
                                             9     affects any turnover award.
UNITED STATES BANKRUPTCY COURT




                                            10             An evidentiary hearing was held on March 14, 2019, to determine what amounts, if
  for the Northern District of California




                                            11     any, are owed by PTV to the Debtor’s estate. The Chapter 11 Trustee (“Trustee”) and PTV
                                            12     participated in the hearing.
                                            13             It is Trustee’s burden to establish the estate is entitled to a turnover. In re Jacobson,
                                            14     676 F.3d 1193, 1200-01 (9th Cir. 2012). Trustee must establish by a preponderance of the
                                            15     evidence that: “(1) the property is (or was during the bankruptcy case) in the possession,
                                            16     custody or control of a noncustodial third party; (2) the property constitutes property of the
                                            17     estate; (3) the property is a the type that the trustee could use, sell or lease pursuant to section
                                            18     363 . . ., and (4) the property is not of inconsequential value or benefit to the estate.” 5 Collier
                                            19     on Bankruptcy ¶ 542.03 (16th 2019). 1
                                            20             Pursuant to the 2003 Management Agreement between PTV and Debtor
                                            21     (“Management Agreement”), as amended in January 2011 (“Amended Management
                                            22     1
                                                     In its Closing Brief, PTV argues that the applicable standard is “clear and convincing evidence”
                                                   in reliance on the pre-Code case of Maggio v. Zeita (In re Luma Camera Service, Inc.), 333 U.S.
                                            23     56 (1948). Since enactment of the Bankruptcy Code, Supreme Court cases have adopted the
                                            24     preponderance of the evidence standard in bankruptcy cases. See Grogan v. Garner, 498 U.S. 279
                                                   (1991) (finding that preponderance of the evidence standard applies to exceptions to
                                            25     dischargeability of debts, including nondischargeability for fraud). In Jacobson, the Ninth Circuit
                                                   applied a preponderance of the evidence standard without deciding whether a higher standard
                                            26     applied. Jacobson, 676 F. 3d at 1201. Accordingly, this court will apply a preponderance of
                                                   evidence standard as well.
                                            27
                                            28



                                                 Case: 14-05114       Doc# 327      Filed: 05/28/19      Entered: 05/28/19 11:06:33         Page 2 of
                                                                                                 19
                                             1     Agreement”), PTV operated Debtor’s self-storage facility in Oakland and managed real
                                             2     property owned by Debtor at the same location (collectively, the “Premises”). PTV collected
                                             3     all rents and self-storage fees due from tenants and made or had control over all operations,
                                             4     maintenance, repairs, and capital improvements of the Premises. 2 In operation, PTV collected
                                             5     Debtor’s income and used it directly to pay Debtor’s expenses, or paid Debtor’s expenses
                                             6     with PTV funds and reimbursed itself from Debtor’s funds. The Management Agreement
                                             7     authorizes PTV to receive a fee of six percent (6%) of the gross revenues per months based on
                                             8     accrued charges or $2,000 per month, whichever is greater. Additional compensation is
                                             9     allowed for non-recurring repairs, capital improvements or large projects. 3 Further, “the cost
UNITED STATES BANKRUPTCY COURT




                                            10     of certain personnel who supervise, or otherwise participate in, the direct management of the
  for the Northern District of California




                                            11     [self-storage and related business] will be paid by [Debtor].” 4
                                            12            Trustee asserts that PTV collected rents owed to Debtor and, in addition to using them
                                            13     for Debtor’s expenses, used these funds for purposes that did not benefit Debtor – instead
                                            14     benefiting PTV, Darrow Family Partners, Thomas Capital Investments, Randall Whitney and
                                            15     Jill Worsley. Trustee testified that if these funds had been available to Debtor, then Debtor
                                            16     could have used them for payment of property taxes and other obligations. Trustee seeks
                                            17     turnover of $376,522 which is not of inconsequential benefit to the estate.
                                            18            Trustee’s claim is based on entries contained in the Quickbooks created and
                                            19     maintained by PTV, and obtained from PTV’s bookkeeper in December 2013 (the “PTV
                                            20     Quickbooks”). Trustee relies on the check detail and notations contained in the PTV
                                            21     Quickbooks, along with supporting invoices where available. Notably, much of Trustee’s
                                            22     concern relates to the lack of backup, such as invoices or receipts, to support the expenditures.
                                            23     All claims relate to the period between Debtor’s petition date, August 6, 2012, and
                                            24     December 10, 2013, following termination of the Management Agreement for cause by
                                            25
                                                   2
                                                     Management Agreement, Article II.
                                            26     3
                                                     Amended Management Agreement, Article VI.
                                                   4
                                                     Management Agreement, Article V.
                                            27
                                            28



                                                 Case: 14-05114      Doc# 327      Filed: 05/28/19     Entered: 05/28/19 11:06:33        Page 3 of
                                                                                                19
                                             1     Trustee and entry of a preliminary injunction.
                                             2            In his review of the PTV Quickbooks and any notations or other information provided
                                             3     therein, Trustee determined that PTV received a total of $697,786.35 during this time period.
                                             4     In review on remand, the funds paid out by PTV were divided into categories based on the
                                             5     check, invoice, and/or Quickbooks notes detail. Trustee then identified each category as those
                                             6     that “appeared to be legitimate estate operating expenses” and those that “do not appear to be
                                             7     legitimate estate operating expenditures.” A summary by category was admitted into
                                             8     evidence, in addition to line item entries by category. In total, Trustee identified $321,234.25
                                             9     in expenditures that appeared to be legitimate. 5
UNITED STATES BANKRUPTCY COURT




                                            10            The Trustee then testified as to to those categories that did not appear to be legitimate
  for the Northern District of California




                                            11     expenses of Debtor. In sum, Trustee identified $376,552.10, in disputed expenses divided into
                                            12     37 categories.
                                            13            Randall Whitney, Debtor’s former president, and an officer of PTV presented
                                            14     opposing testimony. Through his testimony, Whitney asserted that a portion of the claims in
                                            15     28 of the categories were for the benefit of Debtor or Debtor’s estate. PTV’s president, Jill
                                            16     Worsley, also testified about her control over expenditures. Worsley did not address the
                                            17     disputed expenditures by category or line item but testified that she was the primary
                                            18     individual responsible for PTV’s management of PTC’s self-storage and real property
                                            19     interests. Specifically, she stated that she was the only authorized signer of PTV’s checks, that
                                            20     twice a month she and the PTV bookkeeper would review monthly expenses and the budget;
                                            21     and that Worsley maintained final approval over all payments. She was adamant that neither
                                            22     she nor the bookkeeper would authorize payment without sufficient back-up.
                                            23            The PTV Quickbooks established that in accordance with the Management
                                            24     Agreement, PTV collected income generated by Debtor’s self-storage facility and real
                                            25     properties and used these receivables to pay the operating expenses of Debtor. However,
                                            26     5
                                                     Trial exhibit 24-0002 identified $367,637.25 as appearing legitimate, in testimony Trustee
                                                   reduced this by $46,403 based on Outside Labor (Cash), discussed infra.
                                            27
                                            28



                                                 Case: 14-05114      Doc# 327      Filed: 05/28/19     Entered: 05/28/19 11:06:33         Page 4 of
                                                                                                19
                                             1     PTV also used Debtor’s income to fund expenses of PTV and additional entities affiliated
                                             2     with Whitney or Worsley, such as Darrow Family Partner and Thomas Capital Investments.
                                             3            Consistent with the parties’ presentation of evidence, the amounts in dispute are
                                             4     reviewed by category as follows:
                                             5
                                             6     Rents Received but Not Deposited:
                                             7            Trustee testified that PTV’s Quickbooks reflected $37,000 in cash received on behalf
                                             8     of Debtor that was never deposited into a bank account. Instead, the funds were applied
                                             9     towards cash payments. Of these funds, Trustee identified $6,000 that he testified do not
UNITED STATES BANKRUPTCY COURT




                                            10     appear to be legitimate expenses of the Debtor, with the remainder allocated to “Outside
  for the Northern District of California




                                            11     Labor Cash” (discussed in the following section). PTV did not address these funds at trial. In
                                            12     its closing brief, PTV argues this assertion should be disregarded because the only evidence to
                                            13     support it is oral testimony. Witness testimony is a form of evidence, subject to
                                            14     determinations of credibility by the trier of fact. United States v. 4.0 Acres of Land, 175 F.3d
                                            15     1133, 1142 (9th Cir. 1999); Kalvar Corp. v. Xidex Corp., 384 F. Supp. 1126, 1132 (N.D. Cal.
                                            16     1973), aff'd, 556 F.2d 966 (9th Cir. 1977). Both Trustee and PTV rely extensively on oral
                                            17     testimony, including opinion testimony. Here, as in other areas below, the court will consider
                                            18     such evidence in determining whether Trustee establishes PTV owes funds to Debtor’s estate
                                            19     or PTV adequately rebuts the claim asserted by Trustee.
                                            20            For the purposes of this section, I find that the Trustee presented evidence based upon
                                            21     the PTV Quickbooks that significant sums of money were paid by PTV in cash to third
                                            22     parties. PTV does not dispute that at least $46,000 was paid in cash to outside labor during
                                            23     the 16 month period at issue. As such, I find Trustee’s testimony credible that PTV received
                                            24     and paid cash in its standard operations without running these funds through its bank
                                            25     accounts. Thus, of the additional rents received but not deposited, $6,000 was not paid for
                                            26
                                            27
                                            28



                                                 Case: 14-05114      Doc# 327      Filed: 05/28/19     Entered: 05/28/19 11:06:33        Page 5 of
                                                                                                19
                                             1     legitimate operational expenses of Debtors. The remainder of $31,000 is addressed in the
                                             2     following section.
                                             3
                                             4     Outside Labor (Cash):
                                             5              Trustee asserts that a total of $77,403 in cash payments to outside labor without any
                                             6     supporting invoices or 1099s is excessive for a self-storage business of this size. Considering
                                             7     Debtor’s maintenance, repair, and landscaping needs the Trustee admits that some portion of
                                             8     these expenses may be legitimate business expenses of Debtor. Neither Whitney nor Worsley
                                             9     addressed the cash payments to outside labor in their testimony. The Management Agreement
UNITED STATES BANKRUPTCY COURT




                                            10     authorizes PTV to hire, through Debtor, “maintenance personnel and other individuals
  for the Northern District of California




                                            11     rendering services or performing activities on the Premises in connection with its operation or
                                            12     maintenance.” 6 Of the various entities involving Whitney or Worsley (e.g. PTV, Debtor,
                                            13     Darrow Family Partners, Thomas Capital Investments), Debtor’s operations required the
                                            14     greatest amount of maintenance, repair, and other labor. As such, the court finds that 80% of
                                            15     the outside labor, $61,922.40, will be recognized as a legitimate expense of Debtor paid by
                                            16     PTV.
                                            17
                                            18     Accountant & Taxes:
                                            19              Trustee asserts that $7,432 paid to Timothy Brophy is not an expense of Debtor. Mr.
                                            20     Brophy is a CPA that prepared the taxes of PTV for approximately 10 years, and of Debtor
                                            21     for 6 to 7 years. He was a witness at the original trial in this adversary proceeding on
                                            22     April 29, 2014.
                                            23              For Mr. Brophy to perform and be compensated for services during Debtor’s
                                            24     bankruptcy, the court must approve his retention following review of an employment
                                            25
                                            26
                                                   6
                                                       Management Agreement, Article V.
                                            27
                                            28



                                                 Case: 14-05114       Doc# 327      Filed: 05/28/19    Entered: 05/28/19 11:06:33        Page 6 of
                                                                                                 19
                                             1     application and subsequent approval of his compensation. See 11 U.S.C. §§ 327, 330. 7
                                             2     Brophy was never employed in this case. In addition, Trustee testified that based upon the
                                             3     payment information the payments to Brophy were on account of a pre-petition balance. If
                                             4     Debtor had sought to retain Brophy, to satisfy the “disinterested” requirement for employment
                                             5     Brophy would have had to waive any prepetition amount due to him. Payment to Brophy
                                             6     during the case without court approval is neither authorized by the Code nor a benefit to
                                             7     Debtor. This expense is not a legitimate expense of Debtor paid by PTV.
                                             8
                                             9     Accounting:
UNITED STATES BANKRUPTCY COURT




                                            10            PTV paid $35,093.90 to L&S Enterprises, for the services of Linda Manning as its
  for the Northern District of California




                                            11     bookkeeper. Trustee asserts that this is not a legitimate expense of Debtor because all of
                                            12     Manning’s time was coded to Walnut Creek (the PTV location) and the payments to L&S
                                            13     Enterprises are never split between PTV and Debtor.
                                            14            Manning was a witness at the initial trial. At trial she identified herself as the
                                            15     bookkeeper for PTV. She did not identify herself as the bookkeeper for Debtor. The
                                            16     Management Agreement does not provide for Debtor to pay PTV’s operational expenses and
                                            17     Manning is neither property-level personnel for the Premises nor an individual that
                                            18     participated in direct management of the Debtor. As such, payment to L&S Enterprises is the
                                            19     obligation of PTV.
                                            20
                                            21     Appraisal Fees:
                                            22            PTV paid $9,400 for appraisal fees incurred by Whitney in connection with attempts
                                            23     to refinance the loans held by secured creditors of Debtor. Like accountants, Bankruptcy
                                            24     Code § 327(a) identifies appraisers as professional persons whose employment and
                                            25
                                                   7
                                                     Unless specified otherwise, all chapter, code and rule references are to the Bankruptcy Code, 11
                                            26     U.S.C. §§101–1532, and the Federal Rules of Bankruptcy Procedure, Rules 1001–9037 (referred
                                                   to herein as the “Bankruptcy Code”).
                                            27
                                            28



                                                 Case: 14-05114      Doc# 327      Filed: 05/28/19      Entered: 05/28/19 11:06:33        Page 7 of
                                                                                                19
                                             1     compensation are required to be approved by the court. Debtor never sought to employ these
                                             2     appraisers, and so, the fees were not a legitimate expense of Debtor
                                             3
                                             4     Cleaning Service:
                                             5            PTV paid $2,460 to Magic Touch Cleaning Service. Trustee asserts this expense was
                                             6     for the benefit of PTV and not the Debtor. Whitney testified that Magic Touch was the
                                             7     cleaning service for the Walnut Creek office, which is PTV’s business location. This
                                             8     expenditure was not a legitimate expense of Debtor.
                                             9
UNITED STATES BANKRUPTCY COURT




                                            10     Dental Insurance:
  for the Northern District of California




                                            11            Trustee asserts that $2,432.01 paid for Whitney’s dental insurance was not an expense
                                            12     of Debtor as Whitney was not an employee of the Debtor. As discussed further below,
                                            13     Whitney testified that he provided direct, on-site supervision during this period, and took
                                            14     draws of $1,000 per month as compensation. This is consistent with the Management
                                            15     Agreement. Provision of dental insurance as an employment benefit is a form of
                                            16     compensation. As such, $2,432.01 is a legitimate expense of Debtor.
                                            17
                                            18     Dues & Subscriptions:
                                            19            Trustee objects to expenditures of $391.50 categorized as dues and subscriptions.
                                            20     Whitney testified that a portion of these expenses, $286.50 paid to Count Me In, LLC, was for
                                            21     tracking employees in and out of the self-storage facility. Debtor received the benefit for
                                            22     these services and $286.50 is a legitimate expense of Debtor.
                                            23
                                            24     Entertainment:
                                            25            Trustee objects to $282.55 paid to the Pacific Racing Association for a holiday party.
                                            26     Notations in the PTV Quickbooks identify it as the “WC Xmas Party.” “WC” appears to
                                            27
                                            28



                                                 Case: 14-05114        Doc# 327   Filed: 05/28/19     Entered: 05/28/19 11:06:33        Page 8 of
                                                                                               19
                                             1     reference Walnut Creek, the business location of PTV. Whitney testified that he had no
                                             2     information on this expense. Thus, all evidence indicates there was no benefit to Debtor from
                                             3     this payment.
                                             4
                                             5     Gas:
                                             6             Trustee recognized $652.31 in gas expenses associated with Budget Truck Rental as a
                                             7     legitimate expense of Debtor. Trustee asserts that $2,667.20 paid directly to four gas
                                             8     companies is not an expense of Debtor as there is no indication that it relates to the Budget
                                             9     Truck Rental operation. Whitney testified that these payments were a combination of gas for
UNITED STATES BANKRUPTCY COURT




                                            10     the truck rental and employee reimbursements for driving between PTV’s offices in Walnut
  for the Northern District of California




                                            11     Creek and Debtor’s facility in Oakland. This testimony is not convincing as Whitney and
                                            12     Worsley appear to be the only individuals that regularly drove between the two locations, and
                                            13     as they had multiple interests, there is no indication that their gas is entirely the responsibility
                                            14     of Debtor. Further, as the PTV Quickbooks had a separate account for Budget Truck Rental,
                                            15     the failure to allocate these expenses to that account are evidence that they are not for that
                                            16     purpose. These payments are not legitimate expenses of Debtor.
                                            17
                                            18     Jill Worsley:
                                            19             Trustee objects to $65,174.74 paid to Worsley. The PTV Quickbooks notations
                                            20     indicate that of this amount $51,000 was for monthly draws of approximately $3,000 per
                                            21     month to Worsley. Article V of the Management Agreement provides for payment by Debtor
                                            22     of individuals who supervise or otherwise participate in direct management of the Premises.
                                            23     Worsley testified that she supervised management of the Premises. Also, in this category,
                                            24     Whitney identified reimbursements of $1,861.35 for outside labor as for the benefit of Debtor.
                                            25     Accordingly, $52,861.35 is a legitimate expense of Debtor.
                                            26
                                            27
                                            28



                                                 Case: 14-05114       Doc# 327      Filed: 05/28/19      Entered: 05/28/19 11:06:33         Page 9 of
                                                                                                 19
                                             1   Legal:
                                             2            Trustee objects to $30,152 categorized as legal. The expenditures are to multiple
                                             3   entities. A line-item review indicates that the following are legitimate expenses of Debtor:
                                             4   $1,039 to Debtor’s initial bankruptcy counsel for the chapter 11 filing fee, $201 to CourtCall
                                             5   for monitoring of bankruptcy court hearings, and $220 to Key Service Corporation, the entity
                                             6   identified by Whitney as providing employee background checks. The remainder of payees
                                             7   primarily consist of payments to attorneys for PTV (e.g. David Sternberg, Paul McCarthy);
                                             8   legal entities not retained or authorized to receive compensation pursuant to Bankruptcy Code
                                             9   §§ 327 and 330 (e.g., Bicycle Engineering, Capital Restructure Group); or county recorder or
UNITED STATES BANKRUPTCY COURT




                                            10   superior court filings not for Debtor’s benefit. As such, $1,262 is a legitimate expense of
  for the Northern District of California




                                            11   Debtor.
                                            12
                                            13   Marketing/Promotion:
                                            14            Trustee asserted that there is no evidence to support that $18,733.48 in expenditures
                                            15   for marketing and promotion are for the Debtor. PTV asserts that the majority of these
                                            16   expenses related to attracting customers to the Premises and seeks to have $17,499.18
                                            17   recognized as expenses of Debtor. Whitney credibly identified in his testimony Constant
                                            18   Contact as a service for communications to existing and future customers, Loopnet as an
                                            19   online market for commercial space, Performance Self-Storage as a group that focused on
                                            20   attracting new self-storage customers through phone marketing, SpareFoot as a marketing
                                            21   website that aggregates groups of people to self-storage in their neighborhood, and Web.com
                                            22   as a website hosting group. Whitney also testified that Leslie Whitney, his wife, was
                                            23   reimbursed or paid a flat fee for marketing services. This testimony is consistent with the
                                            24   PTV Quickbooks notation of SafeStorage associated with the checks to her.
                                            25            Whitney’s testimony on other points was not credible. Specifically, that the Asian
                                            26   American Bar Association was an Oakland related industry group bringing people to Debtor’s
                                            27
                                            28



                                             Case: 14-05114        Doc# 327      Filed: 05/28/19 Entered: 05/28/19 11:06:33           Page 10 of
                                                                                              19
                                             1   location and that the Bay Area Writing Project was a marketing consultant that helped
                                             2   organize Debtor’s marketing efforts. Further, there are several smaller checks where no
                                             3   attempt was made to assert that they were an expense of Debtor. In the end, $12,826.90 is a
                                             4   legitimate expense of Debtor.
                                             5
                                             6   Office Supplies:
                                             7          Trustee recognized $16,787.31 in office supplies coded in the PTV Quickbooks to
                                             8   either Oakland or Safe Storage. He asserts that $4,292.34 coded to Walnut Creek are
                                             9   obligations of PTV, not the Debtor. Whitney testified that East Bay Blue Print and Supply
UNITED STATES BANKRUPTCY COURT




                                            10   held all the architectural and construction plans. During this period, Trustee was pursuing a
  for the Northern District of California




                                            11   sale of Debtor’s real property and Debtor provided plans and information helpful to these
                                            12   efforts. Payments of $185.64 to East Bay Blue Print are allocated to Debtor. Whitney also
                                            13   testified that FedEx Office was used for most materials and paperwork. However, this
                                            14   testimony is inconsistent with the equivalent expenditures to Office Depot and Quill
                                            15   Corporation for office supplies allocated in the PTV Quickbooks to Debtor. Payments
                                            16   totaling $185.64 are legitimate expense of Debtor.
                                            17
                                            18   Other Expenses:
                                            19          Trustee asserts that a payment of $100 to Frank Spangler is an expense of PTV rather
                                            20   than Debtor based on its categorization as a Walnut Creek expense in the PTV Quickbooks.
                                            21   Neither Whitney nor Worsley addressed this in their testimony. The evidence is that this was
                                            22   a payment on behalf of PTV rather than Debtor.
                                            23
                                            24   Parking:
                                            25          Trustee asserted that $490.34 in expenditures for parking primarily related to court
                                            26   hearings and were not for the benefit of Debtor. Whitney testified that this parking provided a
                                            27
                                            28



                                             Case: 14-05114         Doc# 327     Filed: 05/28/19 Entered: 05/28/19 11:06:33         Page 11 of
                                                                                              19
                                             1   mixed benefit to PTV and Debtor as the parking lots identified are centrally located and used
                                             2   for visits to the court, the planning office, and other nearby businesses. As such, these
                                             3   parking expenses appear to have benefited both PTV and Debtor. A legitimate expense of
                                             4   $245.17 for Debtor is recognized.
                                             5
                                             6   Postage & Delivery:
                                             7          Trustee recognized $6,596.04 in payments to Neopost as legitimate postage and
                                             8   delivery expenses of Debtor. These payments were each coded to Debtor in the PTV
                                             9   Quickbooks. Trustee asserts that the $1,150.93 paid to the USPS is an expense of Debtor.
UNITED STATES BANKRUPTCY COURT




                                            10   Whitney guesstimated that these expenses should be split between Debtor and PTV.
  for the Northern District of California




                                            11   However, a review of the PTV Quickbooks detail indicates that at least one of the payments
                                            12   relates to Thomas Capital Investments. Thus, these payments were made for multiple entities.
                                            13   Removing the payment for the benefit of Thomas Capital Investments, and dividing the
                                            14   remaining expenses between the four entities, $266.82 is a legitimate expense of Debtor.
                                            15
                                            16   Property Tax:
                                            17          Trustee asserted that three payments totaling $886.39 to the tax collectors for Alameda
                                            18   and Contra Costa County were not Debtor’s expenses because Debtor’s property taxes were
                                            19   significantly larger. Debtor is located in Alameda County and PTV is located in Contra Costa
                                            20   County. There is no indication in the record that PTV had assets or a basis to pay taxes in
                                            21   Alameda County, as such Trustee’s position that the Alameda County taxes must be PTV’s is
                                            22   not compelling. An expense of $870.08 is recognized as a legitimate expense of Debtor.
                                            23
                                            24   Randall Whitney:
                                            25          Trustee asserts that $91,694 paid to Whitney during this period was not for the benefit
                                            26   of, or a legitimate expenditure of, Debtor. Whitney testified that after Debtor’s bankruptcy
                                            27
                                            28



                                             Case: 14-05114       Doc# 327      Filed: 05/28/19 Entered: 05/28/19 11:06:33            Page 12 of
                                                                                             19
                                             1   filing, instead of serving in his prior role as president of the Debtor, he was the appointed
                                             2   responsible party. 8 He also stated that he worked 6 to 7 days per week at the Oakland
                                             3   property and took draws of $1,000 as his compensation. Review of the challenged
                                             4   expenditures indicates that Whitney received $1,000 per month between August 2012 and
                                             5   August 2013 for a total of $13,000 in compensation. 9 Again, Article V of the Management
                                             6   Agreement provides for Debtor to pay personnel who participate in direct management of the
                                             7   Premises. These draws are thus legitimate. In addition, the memo line on some
                                             8   reimbursements clearly identify a business purpose to the expense reimbursement. These
                                             9   expenditures reimbursed to Whitney total $2,745.
UNITED STATES BANKRUPTCY COURT




                                            10           Whitney also identified two payments he received as reimbursement for payments to
  for the Northern District of California




                                            11   secured creditors: (a) $17,000 to Whitney, memo notation “Wire for FCI Pmt” and (b)
                                            12   $8,166.67 to Whitney, memo notation “Wire for Bowers Pmt.” 10 These payments were made
                                            13   to Whitney within a month of the petition date, while Debtor remained a debtor-in-possession
                                            14   (“DIP”). It is unclear whether the payments to the secured creditor were made before or after
                                            15   the petition date. If the payments were made to the secured creditor prepetition, then any
                                            16   claim for reimbursement Whitney may have is an unsecured prepetition claim not entitled to a
                                            17   100% reimbursement post-petition. If the payments were made to the secured creditor
                                            18   postpetition, then reimbursement of Whitney is counter to the terms of the stipulation for use
                                            19   8
                                                   Northern District of California Bankruptcy Local Rule 4002-1 provides that a debtor-in-
                                            20   possession that is not an individual shall file an application and obtain an order appointing a
                                                 natural person to be responsible for the duties and obligations of the debtor-in-possession, as set
                                            21   forth in FRBP 4002.
                                                 9
                                                   How these funds were paid varied. Most months a $1,000 payment was provided but a few
                                            22   times the payment was split into two payments, and the May through August 2013 payments
                                                 appear to have been made via single payment in August 2013.
                                            23   10
                                                    These appear to be for payments to the same entity, Private Capital Investments, f/k/a Bowers
                                            24   Group (“PCI”).
                                                 11
                                                    Post-petition Debtor entered into a stipulation for use of cash collateral with PCI requiring
                                            25   monthly payments of $8,166.67 from cash collateral. (Case No. 14-54232, Dkt. # 51). The
                                                 subsequent order approving use of cash collateral stated: “Debtor is authorized to use cash
                                            26   collateral . . . provided that cash collateral is to be paid to the extent there are rent receipts to make
                                                 the payment.” (Dkt. # 123)
                                            27
                                            28



                                             Case: 14-05114         Doc# 327       Filed: 05/28/19 Entered: 05/28/19 11:06:33                 Page 13 of
                                                                                                19
                                             1   of cash collateral entered into between Debtor and PCI, and the requirements of the order
                                             2   approving the stipulation which only authorized payment to this junior secured creditor from
                                             3   rent receipts. 11 Nor did Debtor obtain approval for DIP financing from Whitney. See § 364.
                                             4   As such, these payments to Whitney are not legitimate expenditures of Debtor.
                                             5           The remainder of this category primarily consists of reimbursements to Whitney.
                                             6   From the court’s review of the PTV Quickbooks, it is clear that Whitney regularly used the
                                             7   Debtor’s funds as if they were his personal assets. On numerous occasions Whitney withdrew
                                             8   Debtor funds from an ATM. The impression is that every time Whitney spent money he
                                             9   submitted it for reimbursement, for example McDonalds (lines #845, 862, 943), Jack in the
UNITED STATES BANKRUPTCY COURT




                                            10   Box (#839), a yogurt shop (#795), and Google Play (#997-999). Numerous travel expenses,
  for the Northern District of California




                                            11   especially to or in Hawaii (#628) were reimbursed, despite the fact Debtor has no property or
                                            12   operations in Hawaii. 12 Whitney also sought reimbursement several times for short-term
                                            13   workspace outside Debtor’s business location (#725, 731, 732).
                                            14           In sum, a total of $15,745 is determined to be a legitimate expense of Debtor.
                                            15
                                            16   Recruiting Expenses:
                                            17           Trustee testified that a recruiting expense classified to “Walnut Creek” was an expense
                                            18   of PTV. No evidence to the contrary was provided. This is not a legitimate expense of
                                            19   Debtor.
                                            20
                                            21
                                            22
                                            23
                                                 11
                                            24      Post-petition Debtor entered into a stipulation for use of cash collateral with PCI requiring
                                                 monthly payments of $8,166.67 from cash collateral. (Case No. 14-54232, Dkt. # 51). The
                                            25   subsequent order approving use of cash collateral stated: “Debtor is authorized to use cash
                                                 collateral . . . provided that cash collateral is to be paid to the extent there are rent receipts to make
                                            26   the payment.” (Dkt. # 123)
                                                 12
                                                    Non-debtor entities affiliated with Whitney or Worsley have real property in Hawaii.
                                            27
                                            28



                                             Case: 14-05114         Doc# 327       Filed: 05/28/19 Entered: 05/28/19 11:06:33                 Page 14 of
                                                                                                19
                                             1   Refinance:
                                             2           Trustee was appointed in January 2013. In February and March 2013, PTV sent three
                                             3   wires totaling $11,500 to an entity Thorofare Capital, as a part of efforts by Whitney to obtain
                                             4   a refinance of Debtor’s secured obligations. These payments were made to professionals
                                             5   without court approval and were not authorized by Trustee, who was then responsible for
                                             6   Debtor’s estate. Further, the terms of the Management Agreement are limited to management
                                             7   of the Premises, including the self-storage operations. This type of financial restructuring is
                                             8   outside the scope of PTV’s property management obligations. These payments are not a
                                             9   legitimate expense of Debtor.
UNITED STATES BANKRUPTCY COURT




                                            10
  for the Northern District of California




                                            11   Rent:
                                            12           Trustee asserts that rent paid for PTV’s headquarters at 1818 Mt. Diablo Boulevard in
                                            13   Walnut Creek is PTV’s obligation. Whitney testified that Debtor’s development office was
                                            14   located downstairs and the rent should be shared. Whitney’s testimony is not compelling for
                                            15   two reasons. First, if Debtor used or had a contractual obligation for this location, this
                                            16   information would be known to Trustee. Second, PTV was the property manager for the self-
                                            17   storage facility at Debtor’s Oakland property. The Management Agreement addresses PTV’s
                                            18   obligations regarding these property-specific operations and do not include any development
                                            19   operations of Debtor. Rent for PTV’s office is the responsibility of PTV.
                                            20
                                            21   Rental (Vehicle Rental):
                                            22           Trustee recognized $15,539.33 as a legitimate business expense of Debtor in
                                            23   connection with the Budget Truck rental available at Debtor’s Premises. He asserts that
                                            24   $7,079.29 in expenses paid to Avis Car Rental are not legitimate. Whitney asserts that these
                                            25   expenses relate to car rentals associated with the truck rental location. Whitney’s testimony is
                                            26   not consistent with how each of these expenses are treated in the PTV Quickbooks. Payments
                                            27
                                            28



                                             Case: 14-05114       Doc# 327       Filed: 05/28/19 Entered: 05/28/19 11:06:33            Page 15 of
                                                                                              19
                                             1   to Budget Truck Rental include a memo notation with the dealer number and are coded to
                                             2   “Budget Truck Rental Revenue.” In comparison, payments to Avis Car Rental do not include
                                             3   any dealer information and are coded to “Rental.” As such, these are direct payments for car
                                             4   rentals not associated with Debtor’s operations.
                                             5
                                             6   Repair & Maintenance:
                                             7          Trustee recognized $11,531.56 as legitimate repair and maintenance costs for Debtor’s
                                             8   self-storage business and challenges three invoices totaling $3,443.90 that were coded as
                                             9   related to Walnut Creek instead of Debtor’s Oakland operations. Notably, one invoice for
UNITED STATES BANKRUPTCY COURT




                                            10   $1,950 was for July 2012, and is a prepetition debt. Whitney stated that these invoices
  for the Northern District of California




                                            11   “looked like” they were for services rendered to Debtor. But as Whitney was not responsible
                                            12   for reviewing invoices or overseeing repairs, his testimony is not compelling. These
                                            13   payments are not the responsibility of Debtor.
                                            14
                                            15   Security:
                                            16          Trustee asserts that $1,050 for Pacific Rim Security was coded to Walnut Creek and
                                            17   there is no information to support it being an expense of Debtor. Whitney testified Pacific
                                            18   Rim provided the security service at the Oakland property. As Trustee has not identified
                                            19   legitimate security expenses for a different provider in Oakland, this is a legitimate expense of
                                            20   $1,050 of Debtor.
                                            21
                                            22   Telephone & Internet:
                                            23          Trustee recognized $5,344.60 as a legitimate expense of Debtor for telephone and
                                            24   internet. He challenges $15,722.60 on the basis that it was coded as an expense for Walnut
                                            25   Creek and there is no additional information. In review of the information provided in the
                                            26   PTV Quickbooks, the additional details for most line items reference Walnut Creek, but
                                            27
                                            28



                                             Case: 14-05114       Doc# 327      Filed: 05/28/19 Entered: 05/28/19 11:06:33            Page 16 of
                                                                                             19
                                             1   several categories do not. In particular, payments to AT&T Mobility and Verizon Wireless
                                             2   are not associated with Walnut Creek. Whitney testified that a portion of these charges were
                                             3   for data and cell phone service provided to on-site employees. Based upon this information a
                                             4   total of $5,223.57 is allowed as a legitimate expense of Debtor.
                                             5
                                             6   Travel:
                                             7             Trustee asserts that $415.90 paid in July 2013 to Delta and Southwest Airlines were
                                             8   not legitimate expenses of Debtor. Trustee noted that there was no travel involved in
                                             9   Debtor’s bankruptcy case, thus, these expenses were not required. Whitney testified that the
UNITED STATES BANKRUPTCY COURT




                                            10   charges were for travel to a self-storage industry conference although the individual who
  for the Northern District of California




                                            11   participated in the conference was not identified. While participation in such a conference
                                            12   may have benefited PTV’s professionals, participation in such a conference falls outside of its
                                            13   responsibilities under the Management Agreement. As such, this is not a legitimate expense
                                            14   of Debtor.
                                            15
                                            16   Pre-Petition Balances Paid Post-Petition:
                                            17             PTV paid $4,748.70 on pre-petition unsecured claims against Debtor. Debtor never
                                            18   sought authorization for payment of these claims in full prior to confirmation of a plan.
                                            19   Unsecured creditors are not anticipated to receive a 100% distribution on their claims. This is
                                            20   an expense that Debtor was neither required nor authorized to pay in the ordinary course, thus
                                            21   there was no benefit to Debtor of this payment by PTV.
                                            22
                                            23   Summary of Adjustments
                                            24             Applying these adjustments, Trustee established a claim for $224,608 against PTV for
                                            25   payments made by PTV from Debtor’s funds that were either not legitimate operating
                                            26   expenses of Debtor or not authorized by the Bankruptcy Code or court, and thus did not
                                            27
                                            28



                                             Case: 14-05114         Doc# 327     Filed: 05/28/19 Entered: 05/28/19 11:06:33          Page 17 of
                                                                                              19
                                             1   benefit Debtor. Following entry of judgment, PTV is authorized to offset its allowed
                                             2   management fee of $109,225 against the Judgment, in accordance with Bankruptcy Code
                                             3   § 553.
                                             4
                                             5   Supplemental Requests
                                             6            At the end of trial, the court authorized closing briefs. If PTV chose to assert a claim
                                             7   for affirmative relief in its closing brief, then Trustee was permitted to respond. PTV asserted
                                             8   a judgment should be entered in its favor, and Trustee then filed a supplemental closing brief.
                                             9            In addition to these permitted briefs, PTV filed a supplemental trial brief (Dkt# 313),
UNITED STATES BANKRUPTCY COURT




                                            10   stating that Trustee turned over an inventory listing with photos of all the evidence obtained
  for the Northern District of California




                                            11   from PTV and currently in Trustee’s possession. PTV requested the turnover of all the items
                                            12   listed in the inventory to PTV and that the court strike Trustee’s argument that PTV should be
                                            13   estopped from presenting evidence because PTV did not turn over its books and records. This
                                            14   supplemental brief was not authorized. Further, a supplemental brief is not the proper method
                                            15   to obtain affirmative recovery on an issue not raised at trial; and as is evidenced through this
                                            16   decision, the court considered the evidence presented by PTV. As such, this request will not
                                            17   be considered.
                                            18            Following a substitution of counsel for PTV, Jill Worsley (PTV’s president) filed a
                                            19   second unauthorized brief (Dkt# 316). Pursuant to Northern District of California Bankruptcy
                                            20   Local Rule 9010-1, and consistent with California law, an attorney must represent a corporate
                                            21   entity. As Worsley is not an attorney, she is not permitted to file such a brief on behalf of
                                            22   PTV. Therefore, any arguments raised in her brief were not considered.
                                            23
                                            24   Conclusion
                                            25            A judgment consistent with the decision entered at Docket #264 and this decision is
                                            26   entered contemporaneously herewith.
                                            27
                                            28                                         **END OF ORDER**



                                             Case: 14-05114        Doc# 327      Filed: 05/28/19 Entered: 05/28/19 11:06:33            Page 18 of
                                                                                              19
                                             1                                  COURT SERVICE LIST
                                             2
                                                 Randall Whitney
                                             3   P.O. Box 4186
                                             4   Walnut Creek, CA 94596

                                             5   Mia Blackler
                                                 Lubin Olson & Niewiadomski
                                             6
                                                 LLP 600 Montgomery Street, 14th
                                             7   San Francisco, CA 94111

                                             8   C. Alex Naegele
                                                 19925 Stevens Creek Boulevard, Suite 100
                                             9   Cupertino, CA 95014
UNITED STATES BANKRUPTCY COURT




                                            10
                                                 ECF Participants
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28



                                             Case: 14-05114     Doc# 327     Filed: 05/28/19 Entered: 05/28/19 11:06:33   Page 19 of
                                                                                          19
